Exhibit 10.1

 

GLOBAL AVIATION HOLDINGS, INC.

AMENDED AND RESTATED

2009 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

GLOBAL AVIATION HOLDINGS, INC.

AMENDED AND RESTATED

2009 LONG-TERM INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION I. DEFINITIONS

1

 

 

1.1

DEFINITIONS

1

 

 

 

SECTION 2 THE LONG-TERM INCENTIVE PLAN

7

 

 

2.1

PURPOSE OF THE PLAN

7

2.2

STOCK SUBJECT TO THE PLAN

7

2.3

ADMINISTRATION OF THE PLAN

7

2.4

ELIGIBILITY AND LIMITS

8

 

 

 

SECTION 3 TERMS OF AWARDS

8

 

 

3.1

TERMS AND CONDITIONS OF ALL AWARDS

8

3.2

TERMS AND CONDITIONS OF OPTIONS

10

3.3

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

12

3.4

TERMS AND CONDITIONS OF STOCK AWARDS

13

3.5

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13

3.6

TERMS AND CONDITIONS OF PERFORMANCE AWARDS

13

3.7

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

14

3.8

TREATMENT OF AWARDS ON TERMINATION OF SERVICE

14

 

 

 

SECTION 4 RESTRICTIONS ON STOCK

15

 

 

4.1

ESCROW OF SHARES

15

4.2

RESTRICTIONS ON TRANSFER

15

 

 

 

SECTION 5 GENERAL PROVISIONS

15

 

 

5.1

WITHHOLDING

15

5.2

CHANGES IN CAPITALIZATION; MERGER; LIQUIDATION

16

5.3

CASH AWARDS

17

5.4

COMPLIANCE WITH CODE

17

5.5

RIGHT TO TERMINATE EMPLOYMENT OR SERVICE

17

5.6

NON-ALIENATION OF BENEFITS

18

5.7

RESTRICTIONS ON DELIVERY AND SALE OF SHARES; LEGENDS

18

5.8

LISTING AND LEGAL COMPLIANCE

18

5.9

TERMINATION AND AMENDMENT OF THE PLAN

18

5.10

STOCKHOLDER APPROVAL

19

5.11

CHOICE OF LAW

19

5.12

EFFECTIVE DATE OF PLAN

19

 

i

--------------------------------------------------------------------------------


 

GLOBAL AVIATION HOLDINGS, INC.

AMENDED AND RESTATED

2009 LONG-TERM INCENTIVE PLAN

 

Global Aviation Holdings Inc. (the “Company”) maintains the Global Aviation
Holdings, Inc. 2009 Long-Term Incentive Plan which originally became effective
as of June 29, 2009.  In anticipation of the initial, underwritten public
offering of the Company’s common stock; to reflect a 100-for-1 stock split and
accompanying reclassification of the Company’s common stock; and to increase the
number of shares of common stock of the Company authorized for issuance
thereunder, the Company now desires to amend and restate the Global Aviation
Holdings, Inc. 2009 Long-Term Incentive Plan, as follows:

 

SECTION I.  DEFINITIONS

 

1.1                               Definitions.  Whenever used herein, the
masculine pronoun will be deemed to include the feminine, and the singular to
include the plural, unless the context clearly indicates otherwise, and the
following capitalized words and phrases are used herein with the meaning
thereafter ascribed:

 

(a)                                 “Affiliate” means:

 

(1)                                 Any Subsidiary or Parent;

 

(2)                                 An entity that directly or through one or
more intermediaries controls, is controlled by, or is under common control with
the Company, as determined by the Company; or

 

(3)                                 Any entity in which the Company has such a
significant interest that the Company determines it should be deemed an
“Affiliate”, as determined in the sole discretion of the Company.

 

(b)                                 “Award Agreement” means any written
agreement, contract, or other instrument or document as may from time to time be
designated by the Company as evidencing an Award granted under the Plan.

 

(c)                                  “Award Program” means a written program
established by the Committee, pursuant to which Awards are granted under the
Plan under uniform terms, conditions and restrictions set forth in such written
program.

 

(d)                                 “Awards” means, collectively, Dividend
Equivalent Rights, Incentive Stock Options, Nonqualified Stock Options,
Performance Awards, Restricted Stock Units, Stock Appreciation Rights and Stock
Awards.

 

(e)                                  “Board of Directors” means the board of
directors of the Company.

 

--------------------------------------------------------------------------------


 

(f)                                   “Change in Control” unless otherwise
defined by the Committee in the applicable Award Agreement, means and shall be
deemed to have occurred upon the occurrence of any one or more of the following:

 

(1)                                 consummation of a sale or other disposition
of all or substantially all of the assets of the Company or of all of the issued
and outstanding capital stock of the Company;

 

(2)                                 the acquisition by any individual, entity,
or group (excluding any individual, entity or group which now or, prior to such
acquisition, has beneficial ownership of more than fifty percent (50%) of the
outstanding equity interests of the Company) of beneficial ownership of more
than fifty percent (50%) of the outstanding equity interests of the Company; or

 

(3)                                 the acquisition by any individual, entity,
or group (excluding MatlinPatterson) of a controlling interest (i.e. “golden
share”) that would allow such individual, entity, or group to exercise effective
control of and / or veto power with respect to the Company.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Committee” means the committee appointed by
the Board of Directors to administer the Plan; provided that, if no such
committee is appointed, the Board of Directors in its entirety shall constitute
the Committee.  The Board of Directors shall consider the advisability of
whether the members of the Committee shall consist solely of two or more members
of the Board of Directors who are both “outside directors” as defined in Treas.
Reg. § 1.162-27(e) as promulgated by the Internal Revenue Service and
“non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the
Exchange Act, and if applicable, who satisfy the requirements of the national
securities exchange or nationally recognized quotation or market system on which
the Stock is then traded.

 

(i)                                     “Company” means Global Aviation
Holdings, Inc., a company incorporated under the laws of the State of Delaware.

 

(j)                                    “Disability” unless otherwise defined by
the Committee in the applicable Award Agreement or Award Program, has the same
meaning as provided in the long-term disability plan or policy maintained or, if
applicable, most recently maintained, by the Company or, if applicable, any
Affiliate of the Company for the Participant.  If no long-term disability plan
or policy was ever maintained on behalf of the Participant or, if the
determination of Disability relates to an Incentive Stock Option, Disability
means that condition described in Code Section 22(e)(3), as amended from time to
time.  In the event of a dispute, the determination of Disability will be made
by the Committee and will be supported by advice of a physician competent in the
area to which such Disability relates.

 

2

--------------------------------------------------------------------------------


 

(k)                                 “Dividend Equivalent Rights” means certain
rights to receive cash payments or Stock as described in Section 3.5.

 

(l)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time.

 

(m)                             “Exercise Price” means the exercise price per
share of Stock purchasable under an Option.

 

(n)                                 “Fair Market Value” refers to the
determination of the value of a share of Stock as of a date, determined as
follows:

 

(1)                                 if the shares of Stock are actively traded
on any national securities exchange or any nationally recognized quotation or
market system (including, without limitation, NASDAQ), Fair Market Value shall
mean the price at which Stock shall have been sold on such date, as reported by
any such exchange or system selected by the Committee on which the shares of
Stock are then traded;

 

(2)                                 if the shares of Stock are not actively
traded but are reported on any such exchange or system, Fair Market Value shall
mean the price for the Stock on such date, as reported by such exchange or
system; or

 

(3)                                 if the shares of Stock are not traded or
reported on any exchange or system on such date, Fair Market Value shall mean
the fair market value of a share of Stock as determined by the Committee taking
into account such facts and circumstances deemed to be material by the Committee
to the value of the Stock in the hands of the Participant.

 

Notwithstanding the foregoing, for purposes of Paragraph (1), (2), or (3) above,
the Committee may use the closing price as of the indicated date, the average
price or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided, however, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.

 

(o)                                 “Incentive Stock Option” means an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code.

 

(p)                                 “Nonqualified Stock Option” means a stock
option that is not an Incentive Stock Option.

 

3

--------------------------------------------------------------------------------


 

(q)                                 “Option” means a Nonqualified Stock Option
or an Incentive Stock Option.

 

(r)                                    “Over 10% Owner” means an individual who
at the time an Incentive Stock Option to such individual is granted owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its Parent or Subsidiaries, determined by applying the
attribution rules of Code Section 424(d).

 

(s)                                   “Parent” means any corporation (other than
the Company) in an unbroken chain of corporations ending with the Company if,
with respect to Incentive Stock Options, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.  A Parent shall include
any entity other than a corporation to the extent permissible under
Section 424(f) or regulations and rulings thereunder.

 

(t)                                    “Participant” means an individual who
receives an Award hereunder.

 

(u)                                 “Performance Award” refers to a performance
award as described in Section 3.6.

 

(v)                                 “Performance Goals” means any one or more of
the following performance goals, intended by the Committee to constitute
objective goals for purposes of Code Section 162(m), either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Affiliate, either individually, alternatively or in
combination, and measured either quarterly, annually or cumulatively over a
period of quarters or years, on an absolute basis or relative to a
pre-established target, to previous quarters’ or years’ results or to a
designated comparison group, in each case as specified by the Committee in the
Award:

 

(i)                                     earnings per share;

 

(ii)                                  asset/credit quality;

 

(iii)                               net income;

 

(iv)                              total revenue;

 

(v)                                 balance sheet growth;

 

(vi)                              total shareholder return;

 

(vii)                           return on average total equity;

 

(viii)                        return on average common equity;

 

(ix)                              return on average assets;

 

4

--------------------------------------------------------------------------------


 

(x)                                 market share;

 

(xi)                              profit margin;

 

(xii)                           stock price;

 

(xiii)                        efficiency ratio;

 

(xiv)                       productivity of employees as measured by revenues,
costs, or net income per employee;

 

(xv)                          cost reduction goals;

 

(xvi)                       EBITDA;

 

(xvii)                    EBITDAR; and

 

(xviii)                 any combination of the foregoing.

 

The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to remove the effect of equity compensation expense under
Financial Accounting Standard 123R; amortization of acquired technology and
intangibles; asset write-downs; litigation or claim judgments or settlements;
changes in or provisions under tax law, accounting principles or other such laws
or provisions affecting reported results; accruals for reorganization and
restructuring programs; discontinued operations; and any items that are
extraordinary, unusual in nature, non-recurring or infrequent in occurrence,
except where such action would result in the loss of the otherwise available
exemption of the Award under Section 162(m) of the Code, if applicable.

 

(w)                               “Performance Period” means, with respect to an
Award, a period of time within which the Performance Goals relating to such
Award are to be measured. The Performance Period will be established by the
Committee at the time the Award is granted.

 

(x)                                 “Plan” means the Global Aviation
Holdings, Inc. Amended and Restated 2009 Long-Term Incentive Plan.

 

(y)                                 “Restricted Stock Units” refers to the
rights described in Section 3.7.

 

(z)                                  “Separation from Service” shall mean a
termination of a Participant’s employment or other service relationship with the
Company, subject to the following requirements:

 

(1)                                 in the case of a Participant who is an
employee of the Company, a termination of the Participant’s employment where
either (A) the Participant has ceased to perform any services for the Company
and all affiliated companies that, together with the Company, constitute the
“service recipient” within the meaning of Code Section 409A (collectively, the
“Service Recipient”) or (B) the level of

 

5

--------------------------------------------------------------------------------


 

bona fide services the Participant performs for the Service Recipient after a
given date (whether as an employee or as an independent contractor) permanently
decreases (excluding a decrease as a result of military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with the Service Recipient under an applicable statute or by contract) to no
more than twenty percent (20%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if the Participant has been providing services to the Service
Recipient for less than 36 months); or

 

(2)           in the case of a Participant who is an independent contractor
engaged by the Service Recipient, a termination of the Participant’s service
relationship with the Service Recipient where (A) the contract (or in the case
of more than one contract, all contracts) under which services are performed for
the Service Recipient expires, if the expiration constitutes a good-faith and
complete termination of the contractual relationship; or (B) with respect to
amounts payable to the Participant under an Award upon the termination of the
independent contractor’s relationship with the Service Recipient, no amount will
be paid to the Participant before a date that is at least twelve (12) months
after the day on which the contract expires under which the Participant performs
services for the Service Recipient (or, in the case of more than one contract,
all such contracts expire), and no amount payable to the Participant on that
date will be paid to the Participant if, after the expiration of the contract
(or contracts) and before that date, the Participant performs services for the
Service Recipient as an independent contractor or an employee; or

 

(3)           in any case, as may otherwise be permitted under Code
Section 409A.

 

(aa)         “Stock” means the Company’s common stock.

 

(bb)         “Stock Appreciation Right” means a stock appreciation right
described in Section 3.3.

 

(cc)         “Stock Award” means a stock award described in Section 3.4.

 

(dd)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.  With respect to Incentive Stock Options, a “Subsidiary” shall include
any entity other than a corporation to the extent permissible under
Section 424(f) or regulations or rulings thereunder.

 

6

--------------------------------------------------------------------------------


 

(ee)         “Termination of Employment” means the termination of the employment
relationship between a Participant and the Company and its Affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement.  The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment as it affects an Award, including, but
not by way of limitation, the question of whether a leave of absence constitutes
a Termination of Employment.

 

SECTION 2  THE LONG-TERM INCENTIVE PLAN

 

2.1           Purpose of the Plan.  The Plan is intended to (a) provide
incentives to certain officers, employees, directors, consultants, and other
service providers of the Company and its Affiliates to stimulate their efforts
toward the continued success of the Company and to operate and manage the
business in a manner that will provide for the long-term growth and
profitability of the Company; (b) encourage stock ownership by certain officers,
employees, directors, consultants, and other service providers by providing them
with a means to acquire a proprietary interest in the Company, acquire shares of
Stock, or to receive compensation which is based upon appreciation in the value
of Stock; and (c) provide a means of obtaining, rewarding and retaining
officers, employees, directors, consultants, and other service providers.

 

2.2           Stock Subject to the Plan.  Subject to adjustment in accordance
with Section 5.2, Seven Million Five Hundred Thousand (7,500,000) shares of
Stock (the “Maximum Plan Shares”) are hereby reserved exclusively for issuance
upon exercise, settlement, or payment pursuant to Awards, all or any of which
may be pursuant to any one or more Awards, including without
limitation, Incentive Stock Options. Shares of Stock shall not be deemed to have
been issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash.  The shares of Stock attributable to the nonvested, unpaid,
unexercised, unconverted or otherwise unsettled portion of any Award that is
forfeited or cancelled or expires or terminates for any reason without becoming
vested, paid, exercised, converted or otherwise settled in full will again be
available for purposes of the Plan.  For purposes of determining the number of
shares of Stock issued upon the exercise, settlement or grant of an Award under
this Section, any shares of Stock withheld to satisfy tax withholding
obligations or the Exercise Price shall be considered issued under the Plan.

 

2.3           Administration of the Plan.   The Plan is administered by the
Committee.  The Committee has full authority in its discretion to determine the
officers, employees, directors, consultants, and other service providers of the
Company or its Affiliates to whom Awards will be granted and the terms and
provisions of Awards, subject to the Plan.  Subject to the provisions of the
Plan, the Committee has full and conclusive authority to interpret the Plan; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the respective Award Agreements and to
make all other determinations necessary or advisable for the proper
administration of the Plan.  The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards under the Plan (whether or not such persons are
similarly

 

7

--------------------------------------------------------------------------------


 

situated).  The Committee’s decisions are final and binding on all
Participants.  Each member of the Committee shall serve at the discretion of the
Board of Directors and the Board of Directors may from time to time remove
members from or add members to the Committee.  Vacancies on the Committee shall
be filled by the Board of Directors.

 

2.4           Eligibility and Limits.  Awards may be granted only to officers,
employees, directors, consultants, and other service providers of the Company or
any Affiliate of the Company; provided, however, that an Incentive Stock Option
may only be granted to an employee of the Company or any Parent or Subsidiary,
and a Nonqualified Stock Option or a Stock Appreciation Right may only be
granted to an employee, director, consultant or any other service provider of
the Company or any of its Subsidiaries.  In the case of Incentive Stock Options,
the aggregate Fair Market Value (determined as of the date an Incentive Stock
Option is granted) of Stock with respect to which stock options intended to meet
the requirements of Code Section 422 become exercisable for the first time by an
individual during any calendar year under all plans of the Company and its
Parents and Subsidiaries may not exceed $100,000; provided further, that if the
limitation is exceeded, the Incentive Stock Option(s) which cause the limitation
to be exceeded will be treated as Nonqualified Stock Option(s).  To the extent
required under Section 162(m) of the Code and the regulations thereunder, as
applicable, for compensation to be treated as qualified performance-based
compensation, subject to adjustment in accordance with Section 5.2, the maximum
number of shares of Stock with respect to which (a) Options, (b) Stock
Appreciation Rights, or (c) other Awards (other than Performance Awards that are
payable in cash), to the extent they are granted with the intent that they
qualify as qualified performance-based compensation under Section 162(m) of the
Code, may be granted during any calendar year to any employee may not exceed Two
Million (2,000,000), and the maximum aggregate dollar amount that may be paid in
any calendar year to any employee with respect to Performance Awards that are
payable in cash may not exceed Three Million Dollars ($3,000,000).  If, after
grant, an Option or Stock Appreciation Right is cancelled, the shares subject to
the cancelled Award shall continue to be counted against the maximum number of
shares for which Options and Stock Appreciation Rights may be granted to an
employee as described in this Section 2.4.

 

SECTION 3  TERMS OF AWARDS

 

3.1           Terms and Conditions of All Awards.

 

(a)           The number of shares of Stock as to which an Award may be granted
or the amount of an Award will be determined by the Committee in its sole
discretion, subject to the provisions of Section 2.2 as to the total number of
shares available for grants under the Plan and subject to the limits in
Section 2.4.

 

(b)           Each Award will either be evidenced by an Award Agreement in such
form and containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award, or be made subject to the terms of an Award
Program, containing such

 

8

--------------------------------------------------------------------------------


 

terms, conditions and restrictions as the Committee may determine to be
appropriate, including without limitation, Performance Goals or other
performance criteria, if any, that must be achieved as a condition to vesting or
settlement of the Award.  Performance Goals, if any, shall be established before
twenty-five percent (25%) of the Performance Period has elapsed, but in no event
later than within ninety (90) days after the first day of a Performance Period.
At the time any Performance Goals are established, the outcome as to whether the
Performance Goals will be met must be substantially uncertain. If any
Performance Goals are established as a condition to vesting or settlement of an
Award and such Performance Goal is not based solely on the increase in the Fair
Market Value of the Stock, the Committee shall certify in writing that the
applicable Performance Goals were in fact satisfied before such Award is vested
or settled, as applicable.  Each Award Agreement or Award Program is subject to
the terms of the Plan and any provisions contained in the Award Agreement or
Award Program that are inconsistent with the Plan are null and void.  To the
extent an Award is subject to Performance Goals with the intent that the Award
constitute performance-based compensation under Code Section 162(m), the
Committee shall comply with all applicable requirements under Code
Section 162(m) and the rules and regulations promulgated thereunder in granting,
modifying, and settling such Award.  The Committee may, but is not required to,
structure any Award so as to qualify as performance-based compensation under
Code Section 162(m).

 

(c)           The date as of which an Award is granted will be the date on which
the Committee has approved the terms and conditions of the Award and has
determined the recipient of the Award and the number of shares, if any, covered
by the Award, and has taken all such other actions necessary to complete the
grant of the Award, or such later date as may be specified in the approval of
such Award.

 

(d)           Any Award may be granted in connection with all or any portion of
a previously or contemporaneously granted Award.  Exercise or vesting of an
Award granted in connection with another Award may result in a pro rata
surrender or cancellation of any related Award, as specified in the applicable
Award Agreement or Award Program.

 

(e)           Awards are not transferable or assignable except by will or by the
laws of descent and distribution governing the State in which the Participant
was domiciled at the time of the Participant’s death, and are exercisable,
during the Participant’s lifetime, only by the Participant; or in the event of
the Disability of the Participant, by the legal representative of the
Participant; or in the event of death of the Participant, by the legal
representative of the Participant’s estate or if no legal representative has
been appointed within ninety (90) days of the Participant’s death, by the
person(s) taking under the laws of descent and distribution governing the State
in which the Participant was domiciled at the time of the Participant’s death;
except to the extent that the Committee may provide otherwise as to any Awards
other than Incentive Stock Options.

 

(f)            After the date of grant of an Award, the Committee may, in its
sole discretion, modify the terms and conditions of an Award, except to the
extent that such modification would be inconsistent with other provisions of the
Plan or would adversely

 

9

--------------------------------------------------------------------------------


 

affect the rights of a Participant under the Award (except as otherwise
permitted under the Plan).

 

3.2           Terms and Conditions of Options.  Each Option granted under the
Plan must be evidenced by an Award Agreement.  At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option described in Code Section 422 or a Nonqualified Stock Option, and
the Option must be clearly identified as to its status as an Incentive Stock
Option or a Nonqualified Stock Option.  Incentive Stock Options may only be
granted to employees of the Company or any Subsidiary or Parent.  At the time
any Incentive Stock Option granted under the Plan is exercised, the Company will
be entitled to legend the certificates representing the shares of Stock
purchased pursuant to the Option to clearly identify them as representing the
shares purchased upon the exercise of an Incentive Stock Option.  An Incentive
Stock Option may only be granted within ten (10) years from the earlier of the
date the Plan is adopted or approved by the Company’s stockholders.

 

(a)           Option Price. The Committee shall determine the Exercise Price of
an Option, which shall be specified in the applicable Award Agreement.  The
Exercise Price may never be less than the Fair Market Value (or one hundred and
ten percent (110%) of Fair Market Value in the case of an Incentive Stock Option
granted to an Over 10% Owner) of a share of Stock determined as of the date of
grant, subject to adjustment in accordance with Section 5.2.

 

(b)           Option Term.  Any Incentive Stock Option granted to a Participant
who is not an Over 10% Owner is not exercisable after the expiration of ten
(10) years after the date the Option is granted.  Any Incentive Stock Option
granted to an Over 10% Owner is not exercisable after the expiration of five
(5) years after the date the Option is granted.  The term of any Nonqualified
Stock Option shall be as specified in the applicable Award Agreement, but in any
event shall not exceed ten (10) years after the date the Nonqualified Stock
Option is granted.

 

(c)           Payment.  Payment for all shares of Stock purchased pursuant to
exercise of an Option will be made in any form or manner authorized by the
Committee in the Award Agreement or by amendment thereto, including, but not
limited to, cash, cash equivalents, or, if the Award Agreement provides, but in
any case subject to such procedures or restrictions as the Committee may impose:

 

(i)            by delivery to the Company of a number of shares of Stock owned
by the holder having an aggregate Fair Market Value of not less than the product
of the Exercise Price multiplied by the number of shares the Participant intends
to purchase upon exercise of the Option on the date of delivery;

 

(ii)           in a cashless exercise through a broker, except if and to the
extent prohibited by law as to officers and directors, including without
limitation, the Sarbanes-Oxley Act of 2002, as amended; or

 

10

--------------------------------------------------------------------------------


 

(iii)          by having a number of shares of Stock withheld, the Fair Market
Value of which as of the date of exercise is sufficient to satisfy the Exercise
Price.

 

In its discretion, the Committee also may authorize (at the time an Option is
granted or thereafter) Company financing to assist a Participant with payment of
the Exercise Price on such terms as may be offered by the Committee in its
discretion, except to the extent prohibited by law, including, but not limited
to, restrictions applicable to executive officers and directors under the
Sarbanes-Oxley Act of 2002, as amended.  Payment must be made at the time that
the Option or any part thereof is exercised, and no shares may be issued or
delivered upon exercise of an Option until full payment has been made by the
Participant.  The holder of an Option, as such, has none of the rights of a
stockholder.

 

(d)           Conditions to the Exercise of an Option.  Each Option granted
under the Plan is exercisable by whom, at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee
specifies in the Award Agreement; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may modify the terms of an Option to the extent not prohibited by
the terms of the Plan, including, without limitation, accelerating the time or
times at which such Option may be exercised in whole or in part, including,
without limitation, upon a Change in Control and may permit the Participant or
any other designated person to exercise the Option, or any portion thereof, for
all or part of the remaining Option term, notwithstanding any provision of the
Award Agreement or Award Program to the contrary.

 

(e)           Termination of Incentive Stock Option.  With respect to an
Incentive Stock Option, in the event of Termination of Employment of a
Participant, the Option or portion thereof held by the Participant which is
unexercised will expire, terminate, and become unexercisable no later than the
expiration of three (3) months after the date of Termination of Employment;
provided, however, that in the case of a holder whose Termination of Employment
is due to death or Disability, one (1) year will be substituted for such three
(3) month period; provided, further that such time limits may be exceeded by the
Committee under the terms of the grant, in which case, the Incentive Stock
Option will be a Nonqualified Option if it is exercised after the time limits
that would otherwise apply. For purposes of this Subsection (e), a Termination
of Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.

 

(f)            Special Provisions for Certain Substitute Options. 
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) is applicable, may provide for an exercise price computed in
accordance with such Code Section and the regulations thereunder and may contain
such other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions

 

11

--------------------------------------------------------------------------------


 

(including the applicable vesting and termination provisions) as those contained
in the previously issued option being replaced thereby.

 

(g)           No Reload Grants.  Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the exercise price and/or tax withholding
obligation under any other option held by a Participant.

 

(h)           No Repricing.  Except as provided in Section 5.2, without the
approval of the Company’s stockholders the Exercise Price of an Option may not
be reduced, directly or indirectly, after the grant of the Option, including any
surrender of the Option in consideration of, or in exchange for, the grant of a
new Option having an exercise price below that of the Option that was
surrendered.

 

3.3           Terms and Conditions of Stock Appreciation Rights.  Each Stock
Appreciation Right granted under the Plan must be evidenced by an Award
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price, which may not be less than the Fair Market Value on the date
of grant.  A Stock Appreciation Right granted in connection with an Award may
only be exercised to the extent that the related Award has not been exercised,
paid or otherwise settled.

 

(a)           Settlement.  Upon settlement of a Stock Appreciation Right, the
Company must pay to the Participant, at the discretion of the Committee, the
appreciation in cash or shares of Stock (valued at the aggregate Fair Market
Value on the date of payment or exercise) as provided in the Award Agreement or,
in the absence of such provision, as the Committee may determine.

 

(b)           Conditions to Exercise.  The term of any Stock Appreciation Right
shall be as specified in the applicable Award Agreement, but in any event shall
not exceed ten (10) years after the date the Stock Appreciation Right is
granted.  Subject to the preceding sentence, each Stock Appreciation Right
granted under the Plan is exercisable or payable at such time or times, or upon
the occurrence of such event or events, and in such amounts, as the Committee
specifies in the Award Agreement; provided, however, that subsequent to the
grant of a Stock Appreciation Right, the Committee, at any time before complete
termination of such Stock Appreciation Right, may accelerate the time or times
at which such Stock Appreciation Right may be exercised or paid in whole or in
part.

 

(c)           No Repricing.  Except as provided in Section 5.2, without the
approval of the Company’s stockholders, the price of a Stock Appreciation Right
may not be reduced, directly or indirectly, after the grant of the Stock
Appreciation Right, including any surrender of the Stock Appreciation Right in
consideration of, or in exchange for, the grant of a new Stock Appreciation
Right having a price below that of the Stock Appreciation Right that was
surrendered.

 

12

--------------------------------------------------------------------------------

 


 

3.4           Terms and Conditions of Stock Awards.  The number of shares of
Stock subject to a Stock Award and restrictions or conditions on such shares, if
any, will be as the Committee determines, and the certificate for such shares
will bear evidence of any restrictions or conditions.  Subsequent to the date of
the grant of the Stock Award, the Committee has the power to permit, in its
discretion, an acceleration of the expiration of an applicable restriction
period with respect to any part or all of the shares granted to a Participant. 
The Committee may require a cash payment from the Participant in an amount no
greater than the aggregate Fair Market Value of the shares of Stock granted
determined at the date of grant in exchange for the grant of a Stock Award or
may grant a Stock Award without the requirement of a cash payment.

 

3.5           Terms and Conditions of Dividend Equivalent Rights.  A Dividend
Equivalent Right entitles the Participant to receive payments from the Company
in an amount determined by reference to any cash dividends paid on a specified
number of shares of Stock to Company stockholders of record during the period
such rights are effective.  The Committee may impose such restrictions and
conditions on any Dividend Equivalent Right as the Committee in its discretion
shall determine, including the date any such right shall terminate and may
reserve the right to terminate, amend or suspend any such right at any time.

 

(a)           Payment.  Payment in respect of a Dividend Equivalent Right may be
made by the Company in cash or shares of Stock (valued at Fair Market Value as
of the date payment is owed) as provided in the Award Agreement or Award
Program, or, in the absence of such provision, as the Committee may determine.

 

(b)           Conditions to Payment.  Each Dividend Equivalent Right granted
under the Plan is payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee specifies in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grant of a Dividend Equivalent Right, the Committee, at any time before
complete termination of such Dividend Equivalent Right, may accelerate the time
or times at which such Dividend Equivalent Right may be paid in whole or in
part.

 

3.6           Terms and Conditions of Performance Awards.  A Performance Award
shall entitle the Participant to receive, at a specified future date, payment of
an amount equal to all or a portion of either (i) the value of a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit) granted by the Committee, or (ii) a percentage or
multiple of a specified amount determined by the Committee.  At the time of the
grant, the Committee must determine the base value of each unit; the number of
units subject to a Performance Award, the specified amount and the percentage or
multiple of the specified amount, as may be applicable; and the Performance
Goals applicable to the determination of the ultimate payment value of the
Performance Award. The Committee may provide for an alternate base value for
each unit or an alternate percentage or multiple under certain specified
conditions.

 

(a)           Payment.  Payment in respect of Performance Awards may be made by
the Company in cash or shares of Stock (valued at Fair Market Value as of the
date payment is owed) as provided in the applicable Award Agreement or Award
Program or, in the absence of such provision, as the Committee may determine.

 

13

--------------------------------------------------------------------------------


 

(b)           Conditions to Payment.  Each Performance Award granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee may specify in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grant of a Performance Award, the Committee, at any time before complete
termination of such Performance Award, may accelerate the time or times at which
such Performance Award may be paid in whole or in part.

 

3.7           Terms and Conditions of Restricted Stock Units.  Restricted Stock
Units shall entitle the Participant to receive, at a specified future date or
event, payment of an amount equal to all or a portion of the Fair Market Value
of a specified number of shares of Stock at the end of a specified period.  At
the time of the grant, the Committee will determine the factors which will
govern the portion of the Restricted Stock Units so payable, including, at the
discretion of the Committee, any performance criteria, including any Performance
Goals, that must be satisfied as a condition to payment.  Restricted Stock Unit
Awards containing performance criteria, including any Performance Goals, may be
designated as performance share awards.

 

(a)           Payment.  Payment in respect of Restricted Stock Units may be made
by the Company, at the discretion of the Committee, in cash or shares of Stock
(valued at Fair Market Value as of the date payment is owed) as provided in the
applicable Award Agreement or Award Program, or, in the absence of such
provision, as the Committee may determine.

 

(b)           Conditions to Payment.  Each Restricted Stock Unit granted under
the Plan is payable at such time or times, or upon the occurrence of such event
or events, and in such amounts, as the Committee may specify in the applicable
Award Agreement or Award Program; provided, however, that subsequent to the
grant of a Restricted Stock Unit, the Committee, at any time before complete
termination of such Restricted Stock Unit, may accelerate the time or times at
which such Restricted Stock Unit may be paid in whole or in part.

 

3.8           Treatment of Awards on Termination of Service.  Except as
otherwise provided by Plan Section 3.2(e), any Award under this Plan to a
Participant who has experienced a Termination of Employment, Separation from
Service, or termination of some other service relationship with the Company and
its Affiliates may be cancelled, accelerated, paid or continued, as provided in
the applicable Award Agreement or Award Program, or, as the Committee may
otherwise determine to the extent not prohibited by the Plan.  The portion of
any Award exercisable in the event of continuation or the amount of any payment
due under a continued Award may be adjusted by the Committee to reflect the
Participant’s period of service from the date of grant through the date of the
Participant’s Termination of Employment, Separation from Service or termination
of some other service relationship or such other factors as the Committee
determines are relevant to its decision to continue the Award.

 

14

--------------------------------------------------------------------------------


 

SECTION 4  RESTRICTIONS ON STOCK

 

4.1           Escrow of Shares.  Any certificates representing the shares of
Stock issued under the Plan will be issued in the Participant’s name, but, if
the applicable Award Agreement or Award Program so provides, the shares of Stock
will be held by a custodian designated by the Committee (the “Custodian”).  Each
applicable Award Agreement or Award Program providing for transfer of shares of
Stock to the Custodian may require a Participant to complete an irrevocable
stock power appointing the Custodian or the Custodian’s designee as the
attorney-in-fact for the Participant for the term specified in the applicable
Award Agreement or Award Program, with full power and authority in the
Participant’s name, place and stead to transfer, assign and convey to the
Company any shares of Stock held by the Custodian for such Participant, if the
Participant forfeits the shares under the terms of the applicable Award
Agreement or Award Program.  During the period that the Custodian holds the
shares subject to this Section, the Participant is entitled to all rights,
except as provided in the applicable Award Agreement or Award Program,
applicable to shares of Stock not so held.  Any dividends declared on shares of
Stock held by the Custodian must, as provided in the applicable Award Agreement
or Award Program, be paid directly to the Participant or, in the alternative, be
retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Award Agreement or Award Program and shall then be
delivered, together with any proceeds, with the shares of Stock to the
Participant or to the Company, as applicable.

 

4.2           Restrictions on Transfer.  The Participant does not have the right
to make or permit to exist any disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Award
Agreement or Award Program.  Any disposition of the shares of Stock issued under
the Plan by the Participant not made in accordance with the Plan or the
applicable Award Agreement or Award Program will be void.  The Company will not
recognize, or have the duty to recognize, any disposition not made in accordance
with the Plan and the applicable Award Agreement or Award Program, and the
shares so transferred will continue to be bound by the Plan and the applicable
Award Agreement or Award Program.

 

SECTION 5  GENERAL PROVISIONS

 

5.1           Withholding.  The Company shall deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government.  Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Stock Award, the
Company has the right to require the recipient to remit to the Company an amount
sufficient to satisfy any federal, state and local tax withholding requirements
prior to the delivery of any certificate or certificates for such shares or the
vesting of such Stock Award.  A Participant may satisfy the withholding
obligation in cash, cash equivalents, or if and to the extent the applicable
Award Agreement, Award Program, or Committee procedure so provides, a
Participant may elect to have the number of shares of Stock he is to receive
reduced by, or tender back to the Company, the smallest number of whole shares
of Stock which, when multiplied by the Fair Market Value of the shares of Stock,
is sufficient to satisfy federal, state and local, if any, withholding
obligation arising from exercise or payment of an Award.

 

15

--------------------------------------------------------------------------------


 

5.2           Changes in Capitalization; Merger; Liquidation.

 

(a)           The number of shares of Stock reserved for the grant of Options,
Dividend Equivalent Rights, Performance Awards, Restricted Stock Units, Stock
Appreciation Rights and Stock Awards; the number of shares of Stock reserved for
issuance upon the exercise, settlement, or payment, as applicable, of each
outstanding Option, Dividend Equivalent Right, Performance Award, Restricted
Stock Unit and Stock Appreciation Right and upon vesting, settlement, or grant,
as applicable, of each Stock Award; the Exercise Price of each outstanding
Option, the threshold price of each outstanding Stock Appreciation Right, the
specified number of shares of Stock to which each outstanding Option, Dividend
Equivalent Right, Performance Award, Restricted Stock Unit, Stock Appreciation
Right, and Stock Award pertains, and the maximum number of shares as to which
Options, Stock Appreciation Rights, and other Awards may be granted to an
employee during any calendar year, shall be proportionately adjusted for any
nonreciprocal transaction between the Company and the holders of capital stock
of the Company that causes the per share value of the shares of Stock underlying
an Award to change, such as a stock dividend, stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend (each,
an “Equity Restructuring”).

 

(b)           In the event of a merger, consolidation, reorganization,
extraordinary dividend, sale of substantially all of the Company’s assets, other
change in capital structure of the Company, tender offer for shares of Stock, or
a Change in Control, that in each case does not constitute an Equity
Restructuring, the Committee may make such adjustments with respect to Awards
and take such other action as it deems necessary or appropriate, including,
without limitation, the substitution of new Awards, the assumption of awards not
originally granted under the Plan, or the adjustment of outstanding Awards, the
acceleration of Awards, the removal of restrictions on outstanding Awards, or
the termination of outstanding Awards in exchange for the cash value determined
in good faith by the Committee of the vested and/or unvested portion of the
Award, all as may be provided in the applicable Award Agreement or, if not
expressly addressed therein, as the Committee subsequently may determine in its
sole discretion. Any adjustment pursuant to this Section 5.2 may provide, in the
Committee’s discretion, for the elimination without payment therefor of any
fractional shares that might otherwise become subject to any Award, but except
as set forth in this Section may not otherwise diminish the then value of the
Award.

 

(c)           Notwithstanding any other provision of this Plan to the contrary,
in taking any action pursuant to Subsection (a) or (b) with respect to a
Nonqualified Stock Option or a Stock Appreciation Right, the Committee shall
consider any provisions of Code Section 409A and the regulations thereunder that
are required to be followed as a condition of the Nonqualified Stock Option and
the Stock Appreciation Right not being treated as the grant of a new Option or
Stock Appreciation Right or a change in the form of payment.  Any adjustment
described in the preceding sentence may include a substitution in whole or in
part of other equity securities of the issuer and the class

 

16

--------------------------------------------------------------------------------


 

involved in such Equity Restructuring in lieu of the shares of Stock that are
subject to the Award.

 

(d)           The existence of the Plan and the Awards granted pursuant to the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.

 

5.3           Cash Awards.  The Committee may, at any time and in its
discretion, grant to any holder of an Award the right to receive, at such times
and in such amounts as determined by the Committee in its discretion, a cash
amount which is intended to reimburse such person for all or a portion of the
federal, state and local income taxes imposed upon such person as a consequence
of the receipt of the Award or the exercise of rights thereunder.

 

5.4           Compliance with Code.

 

(a)           Code Section 422.                All Incentive Stock Options to be
granted hereunder are intended to comply with Code Section 422, and all
provisions of the Plan and all Incentive Stock Options granted hereunder must be
construed in such manner as to effectuate that intent.

 

(b)           Code Section 409A.             Except to the extent provided
otherwise by the Committee, Awards under the Plan are intended to satisfy the
requirements of Section 409A of the Code (and the Treasury Department guidance
and regulations issued thereunder) so as to avoid the imposition of any
additional taxes or penalties under Code Section 409A.  If the Committee
determines that an Award, Award Agreement, Award Program, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a Participant to
become subject to any additional taxes or other penalties under Code
Section 409A, then unless the Committee provides otherwise, such Award, Award
Agreement, Award Program, payment, distribution, deferral election, transaction
or other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of the Plan, Award Agreement, and / or
Award Program will be deemed modified, or, if necessary, suspended in order to
comply with the requirements of Code Section 409A to the extent determined
appropriate by the Committee, in each case without the consent of or notice to
the Participant.

 

5.5           Right to Terminate Employment or Service.  Nothing in the Plan or
in any Award Agreement confers upon any Participant the right to continue as an
officer, employee, director, consultant, or other service provider of the
Company or any of its Affiliates or affect the right of the Company or any of
its Affiliates to terminate the Participant’s employment or services at any
time.

 

17

--------------------------------------------------------------------------------


 

5.6           Non-Alienation of Benefits.  Other than as provided herein, no
benefit under the Plan may be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; and any attempt to do
so shall be void.  No such benefit may, prior to receipt by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

 

5.7           Restrictions on Delivery and Sale of Shares; Legends.  Each Award
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Award upon any securities exchange or under any state
or federal law is necessary or desirable as a condition of or in connection with
the granting of such Award or the purchase or delivery of shares thereunder, the
delivery of any or all shares pursuant to such Award may be withheld unless and
until such listing, registration or qualification shall have been effected.  If
a registration statement is not in effect under the Securities Act of 1933 or
any applicable state securities laws with respect to the shares of Stock
purchasable or otherwise deliverable under Awards then outstanding, the
Committee may require, as a condition of exercise of any Option or as a
condition to any other delivery of Stock pursuant to an Award, that the
Participant or other recipient of an Award represent, in writing, that the
shares received pursuant to the Award are being acquired for investment and not
with a view to distribution and agree that the shares will not be disposed of
except pursuant to an effective registration statement, unless the Company shall
have received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933 and any applicable state securities
laws.  The Company may include on certificates representing shares delivered
pursuant to an Award such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

 

5.8           Listing and Legal Compliance.  The Committee may suspend the
exercise or payment of any Award so long as it determines that securities
exchange listing or registration or qualification under any securities laws is
required in connection therewith and has not been completed on terms acceptable
to the Committee.

 

5.9           Termination and Amendment of the Plan.  The Board of Directors at
any time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors may condition any amendment on the approval
of stockholders of the Company if such approval is necessary or advisable with
respect to tax, securities or other applicable laws.  The Board of Directors
shall consider that to preserve the Plan’s ability to grant Incentive Stock
Options, stockholder approval is required for any amendment to the Plan that
increases the number of shares of Stock available for the grant of Incentive
Stock Options under the Plan or if the Plan is assumed in connection with a
corporate transaction which results in a change in either the granting
corporation or the stock available for purchase or grant under the Plan;
provided, however, if the Plan is fully described in an agreement or other
document that is approved by the shareholders of the Company, including but not
limited to a consolidation agreement, no further stockholder approval of the
Plan shall be required.  No such termination or amendment without the consent of
the holder of an Award may adversely affect the rights of the Participant under
such Award.

 

18

--------------------------------------------------------------------------------


 

5.10         Stockholder Approval.  The Plan shall be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors of the Company.  If
such approval is not obtained, any Award granted hereunder will be void.

 

5.11         Choice of Law.  The laws of the State of Georgia shall govern the
Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.

 

5.12         Effective Date of Plan.  The Plan shall become effective as of the
date the Plan was approved by the Board of Directors.

 

IN WITNESS WHEREOF, the Company has executed this Plan and the Plan has become
effective as of November 30, 2010.

 

 

 

GLOBAL AVIATION HOLDINGS, INC.

 

 

 

By:

/s/ Mark M. McMillin

 

 

 

 

Title:

General Counsel

 

19

--------------------------------------------------------------------------------